AunTIN   11. TEXAS
PRICE  DANIEL
ATTORNEYGENERAL




                                      February 2, 1948

            Pan. Barion M. Brown, M. D., Chairman
            State Board of Medical Examiners
            918 Texas Bank Building
            Dallas 2, Texas           Opinion No. V-493
                                          Re:    Legality of the Secretary-
                                                 Tr9asurer of the State
                                                 Board of Medical Bxamlners
                                                 receiving    compensation
                                                 both as member of the
                                                 Board and as Secretary-
                                                 Treasurer.

            Dear Sir:
                      )Is refer to your letter   of recent date request-
            ing an oplnio~& from this office   on the above subject,
            which reads as follows:
                         "In compliance with our conversation
                  of this date, we are submitting a formal
                  request for your opinion on several gro-
                  blen8 now confronting     the Texas Stat.6 Board
                  of Medical Examiners.      Before submitting the
                  specific   questions upon which we.deslre    hour
                  opinion,   It might be ire11 for us to briefly
                  give you a little    historT of our situntlon.
                        'Dr. Crowe, Secretary of the State
                  Board of Medical Examiners for many yeare,
                  has recently  passed away, and the Board
                  basselected  Dr. H. F. ~Connrlly acting Se-
                  cretary until such time as a permane+..
                  secretary my be selected.      .As you proba-
                  blj already know, Dr. Connally has been ti
                  member of the State Board of Medical Examin-
                  ers far many years and has served as Chair-
                  man of the Reciprocity   Colaittee.
                       "For Dr. Co~allj's     services   as a me=-
                  ber of the State Board of bfedlcal Examiners
                  and Chairman of the Reciprocltr      Committee;
                  he has participated   equally with the other
Bon. Marten M. Brown, M. D.,   page 2    (V-493)


     members of the Board in the funds derived
     from the examination and reciprocity  fees
     after all of said expenses have been paid.
           “The Secretary of the State Board of
     Medical Exarinera is paid a salary out of
     the doctors’ annual registration      fees which
     are deposited to a proper account in the
     State Treasury, and at no time is the sal-
     sry of sala secretary,     or any portion there-
     of, paid out of the balance of examination
     fees or reciprocity    fees.
           “After making the foregoing  statement,
     we wculd like to propound the following
     question:
               “Can Dr. Connally draw a salary
          as acting Secretary of the State Board
          of Medical Examiners and at the same
          time participate  with the other mem-
          bers of the Board in the funds derived
          from examination fees and reciprocity
          fees for services rendered in conduct-
          ing examinationsas a member of the
          Board?
           “In addition to this question,  the
     Board would like to know whether they have
     authority to move the State offices   from
     their present location   in the City of Dal-
     las to some other city or town within the
     State of Texas.”
          We quote the following    statutory      provisions:
            “Article 4495.  The Texas State Board
     of Medical Examiners shall consist of twelve
     men, learned in medicine, legal and active
     practitioners   in the State of Texas, who
     shall have resided and practiced   medicine
     in this State, under a diploma from a legal
     and reputable college   of medicine of the
     school to which said practitioner    shall be-
     long, for more than three years prlo; to
     their appointment on said Board. . .
          “Article 4496.    Bach member o? said
     board shall qualify   br taking the official
Eon. Marion M. Brown, A. B.,     page 3    (V-493)


      oath in the county of his residence.     At
      the first   meeting of said board after each
      biennial appointment, the board shall elect
      a president,   vice-president and secretarj-
      treasurer.   . .v
             "Article 4498a. . . . The Secretary-
      Treasurer shall receive a salary to be flx-
      ed by the Legislature   In its General Appro-
      priation Bill for the performance of such
      duties under. this Act, . . .'
           "Article   4502.   The fund realized  from
     the aforesaid    fees shall be applied first
     to the payment of necessary expenses of the
     board of examiners:     any remaining funds
     shall be applied by the order of the board
     to compensating members of the board in
     proportion    to their labors.'
           It will be noted from the foregoing          statutory
provisions  that the State Board of Medical Butminers con-
sists of twelve men (Art. 4495) and the Secretary-Treas-
urer is elected from its members (Art. 4496).            See At-
torney General's    Opinion Bo. o-6340.      Annual registra-
tion fees collected    by the State Board of Medical Examin-
ers are required to be deposited in the State Treasury
(Sec. 3 of Art. 4498a).       Fees collected   on reciprocal
arrangements and examination fees (Art. 4502) are not
deposited in the State Treasury.        See Attorney General's
Opinion No. O-3711.      Each member of the State Board of
Medical Examiners is entitled      to participate     in the fee.3
collected  on reciprocal    arrangements and examination
fees as oompensation for services rendered as member of
the Board.   The Secretary-Treasurer       of the Board receives
a salary set in the General Appropriation         Bill out of the
medical registration     fund.
           In addition to the duties performed by mem-
bers of the Board, the Legislature       has placed certain
other duties on the member elected Secretary-Treasurer
and for such services haa provided that he "shall re-
ceive a salary to be fixed by the Le islature       in its
General Appropriation   Bill."    (Art. &498a).    In other
words, the Legislature    has provided that the Secretarg-
Treasurer shall perform certain duties in addition         to
those duties imposed upon him a~3member of the Board,
and for performing those additional       duties has allow-
ed the Secretary-Treasurer     additional   compensation.
  HOG.   Marion M. Brown, M. D.,    page 4    (V-493)


              An officer   is not entitled   to additional   com-




  ea.”  City of Texarkaa v. ?loyd, 59 S. W. (2d) 449; 43
 Corpus Jur. p. 691. BP. Connally daOB net hold two af-
 fices or positions   within the meaning of Sectlana 33 or
 40 of Article XVI of the Texas Constitution.     He hol&a
 one position   (Board Member) with additlanal  duties to
 that same office   (Secretary-Treasurer   . Jones v. Alox-
 sneer, 122 Tex. 328, 59 9. W. (2d) 10A0.
             Since Dr. Connally is Acting Secretary-Treas-
  urer of the Board, and in view of the statutory proii-
  slon allowing the Secretary-Treasurer    additional    aom-
  pensation for services rendered as Secretary-Treasurer,
  it Is our opinion that Dr. Connally la entitled,      for
  the period which he serves as Secretary-Treasurer,       to
  the srlary provided in the General Appropriation      Bill,
  p. 886, Acts 50th Legislature,   1947 in addition to the
’~oompeasation allewe   un8er Article   4502, V. C. S., as
  mmber of the Hate Board o? Medical Examiners.
             In answer to your second question,    we know of
 no provision fixing tho location    of the offices    of the
 State Board of Medical Examiners.     b,the   absence   of
 statutory provisions   fixing the location  of the offices
 of the Board, it is our opinion that the State Board of
 Medical Examiners may move their offices    to any city or
 town in Texas,
                             SWMMARY

               (1)   The Secretirj-Treasurer     of the
         Eoard of Medical Examiners, being a mem-
         ber of the Board, is entitled      not only
         to participate   in the compensation pro-
         vided Board members under Article       4502,
         v. c. a., but also to receive       the salary
         of the Seoretiry-Treasurer       authorized
         by Article   4498a, Vi C, 'S., as fixed by
         the Legislature   in the General Appropria-
         tion Bill.
Hon. Marion M. Brown, M. D.,   page   5   (V-493)


           (2)  The State Board of Medical Ex-
     amlaers has the authoritg.to  move its of-
     fices from their present location  to any
     other city or town in Texas.
                                Yours verr    truly,
                          ATTORNEY
                                 WllWfAL OF TEXAS



Jlkmw
                                 Assistant